DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the preliminary amendment filed on September 25, 2020.
Claims 5, 8, 16, 19, and 25-34 are cancelled.
Claims 1-4, 6-7, 9-15, 17-18, and 20-24 are pending.
Claims 1-4, 6-7, 9-15, 17-18, and 20-24 are examined.
This Office Action is given Paper No. 20221118 for references purposes only.

Information Disclosure Statement
The Information Disclosure Statements filed on October 9, 2020, July 19, 2022, and October 5, 2022 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-7, 9-11, 13, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “with at least one processor.” This phrase is vague and indefinite because it is unclear whether this refers to the previously recited “at least one processor”, or to a second processor. For purposes of applying the prior art only, Examiner will interpret as “with the at least one processor.” Claims 4, 7, 9, 10, 11, and 24 are similarly rejected.
Claim 2 recites “an authorization request.” This phrase is vague and indefinite because it is unclear whether this refers to the previously recited “authorization request”, or to a second authorization request. For purposes of applying the prior art only, Examiner will interpret as “a second authorization request.” Claim 13 is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-15, 17-18, and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Good et al. (US 2017/0262841) in view of Moreton et al. (US 2016/0373458).

Claims 1, 12
Good discloses:
registering (registering, see [0050]), with at least one processor (processor, see [0094]), an original account identifier (device identifier, see [0025]) to at least one appliance (mobile device, see [0024-0025]), wherein the original account identifier is not associated with any user (identification number, registration number, serial number, see [0025]);
associating, with at least one processor, a device token (token, see [0023, 0025]) to the original account identifier (device identifier, see [0025]), 
associating, with at least one processor, a user account identifier (account identifier, e.g. primary account number or name, see [0027, 0054]) for a user to at least one of the device token and the original account identifier (device identifier of sender mobile device, see [0027]) registered to the at least one appliance; 
generating, with at least one processor, a device profile (account profile, see [0025, 0055]) for the at least one appliance (mobile device, see [0025]); 
receiving, from the at least one appliance, a transaction request (request payment transaction, see [0034]) for a transaction, the transaction request comprising the device token (token, see [0034]); 
identifying, with at least one processor, the user account identifier (account profile, see [0029]) based on the device token; 
determining, with at least one processor, that the transaction is authorized (success, see [0036]) based at least partially on the user account identifier and the original account identifier registered to the at least one appliance; and 
in response to determining that the transaction is authorized, processing the transaction (process the payment transaction, see [0037]).
Good does not disclose:
Wherein… appliance;
Based at least… thereof.
Moreton teaches:
wherein the device token (token, see [0031]) is stored (storing, see [0031]) by the at least one appliance (electronic device, see [0031]);
based at least partially on at least one of the following appliance parameters: model, manufacturer, transaction history, age, service history (which tokens and plugins are active/inactive, activities, see figure 7), or any combination thereof.
Good discloses registering an account identifier, associating a token to the account identifier, associating a user identifier to the token, generating a device profile, receiving a transaction request, identifying a user identifier, determining the transaction is authorized, and processing the transaction. Good does not disclose the token is stored on the appliance and service history, but Moreton does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method and system for electronic distribution of controlled tokens of Good with the token stored on the appliance and service history of Moreton because 1) a need exists for a token that is shared by an account holder and is subject to rules to prevent fraud and misuse (see Good [0005]); and 2) a need exists for security measures to protect against fraud or theft for electronic device interactions (see Moreton [0003]). Storing the token on the appliance and having the service history helps to prevent fraud.

Claims 2, 13
Furthermore, Good discloses:
determining that the transaction is authorized comprises: 
communicating an authorization request (transaction message, see [0035]) to an issuer system (payment network, e.g. financial institution, see [0035-0036]) associated with the original account identifier registered to the at least one appliance; 
communicating an authorization request (transaction message, see [0035]) to an issuer system (payment network, e.g. financial institution, see [0035-0036]) associated with the user account identifier; and 
receiving at least one authorization response message (indication of success or failure, see [0036]) from at least one of the issuer system associated with the user account identifier and the issuer system associated with the original account identifier registered to the at least one appliance. 

Claims 3, 14
Furthermore, Good discloses:
registering the original account identifier to the at least one appliance comprises associating at least one device identifier (device identifier, see [0025]) unique to the at least one appliance with the original account identifier.

Claims 4, 15
Furthermore, Good discloses:
aggregating, with at least one processor, transaction values from the transaction and at least one other transaction initiated by the at least one appliance within a time period to calculate an aggregated transaction value (aggregate transaction amount, see [0028, 0036]); and 
generating, with at least one processor, an authorization request (transaction message, see [0036]) to deduct the aggregated transaction value from a user account corresponding to the user account identifier.  

Claims 6, 17
Furthermore, Good discloses:
generating a credit limit value (limit on transaction amount, see [0028]) for the at least one appliance based at least partially on the device profile.

Claims 7, 18
Furthermore, Good discloses:
determining, with at least one processor, that a transaction value associated with the transaction satisfies the credit limit value (within spending limit, see [0036]); 
in response to determining that the transaction value does not satisfy the credit limit value (aggregate spending amount over the limit, see [0036]), communicating, with at least one processor, a rejection (failure, see [0036]) of the transaction to the at least one appliance or to an acquirer system;
receiving, from the at least one appliance and/or at least one other appliance, a new transaction request (submit another transaction message, see [0035]) for the transaction, the new transaction request comprising the device token and at least one other device token (child token, see [0033]) associated with the at least one other appliance; and 
in response to determining that the new transaction is authorized, processing, with at least one processor, the new transaction by charging a first portion of the transaction value to an account corresponding to the device token (parent payment token, see [0049]) and a second portion of the transaction value to an account corresponding to the at least one other device token (child payment token, see [0049]).

Claims 9, 20
Furthermore, Good discloses:
altering (via the account controls, see [0028]), with at least one processor and based at least partially on the device profile, the credit limit value (limit on transaction amount, see [0028]).

Claims 10, 22
Furthermore, Good discloses:
associating, with at least one processor, a merchant domain restriction (e.g. $100 limit at video game retailer each month, see [0028]) with the device token based at least partially on the at least one device profile.

Claim 11
Furthermore, Good discloses:
determining, based on the device token and the merchant domain restriction (within transaction amount for a specific merchant, see [0036]), that a transaction is authorized (success, see [0036]); and 
in response to determining that the transaction is authorized, processing, with at least one processor, the transaction (process payment transaction, see [0037]).

Claim 21
Furthermore, Good discloses:
the at least one processor is programmed and/or configured to alter (via the account controls, see [0028]) the credit limit value (limit on transaction amount, see [0028]) when the user account identifier is associated to the device token or the original account identifier is registered to the at least one appliance.

Claim 23
Furthermore, Good discloses:
determining, based on the device token and the associated merchant domain restriction, whether a transaction is authorized (within transaction amount for a specific merchant, see [0036]); and 
in response to determining that the transaction is not authorized (failure, see [0036]), communicating a rejection (deny the transaction, see [0037]) of the transaction to the at least one appliance; or 
in response to determining that the transaction is authorized (success, see [0036]), processing the transaction (process payment transaction, see [0037]).

Claim 24
Good discloses:
registering (registering, see [0050]), with at least one processor (processor, see [0094]), an original account identifier (device identifier, see [0025]) to at least one appliance (mobile device, see [0024-0025]), wherein the original account identifier is not associated with any user (identification number, registration number, serial number, see [0025]);
generating, with at least one processor, a device profile (account profile, see [0025, 0055]) for the at least one appliance (mobile device, see [0025]);
receiving, from the at least one appliance, a transaction request (request payment transaction, see [0034]) comprising at least one of the original account identifier and a token (token, see [0034]) uniquely identifying the original account identifier; 
generating, with at least one processor, an authorization request (transaction message, see [0035]) comprising the original account identifier; and 
communicating the authorization request (transaction message, see [0035]) to an issuer system (payment network, e.g. financial institution, see [0035-0036]) associated with the original account identifier.
Good does not disclose:
Based at least… thereof.
Moreton teaches:
based at least partially on at least one of the following appliance parameters: model, manufacturer, transaction history, age, service history (which tokens and plugins are active/inactive, activities, see figure 7), or any combination thereof.
Good discloses registering an account identifier, generating a device profile, receiving a transaction request, generating an authorization request, and communicating the authorization request. Good does not disclose a service history, but Moreton does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method and system for electronic distribution of controlled tokens of Good with the service history of Moreton because 1) a need exists for a token that is shared by an account holder and is subject to rules to prevent fraud and misuse (see Good [0005]); and 2) a need exists for security measures to protect against fraud or theft for electronic device interactions (see Moreton [0003]). Having the service history helps to prevent fraud.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Bondesen et al. (US 2015/0254650) discloses controlling token issuance based on exposure.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688